                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ROBERT L. CASE,                              )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )               No. 4:18CV2151 RLW
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security, 1           )
                                             )
               Defendant.                    )

                               MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner of Social Security ("Commissioner") denying the application of Plaintiff

Robert L. Case for Disability Insurance Benefits ("DIB") under Title II of the Social Security

Act (the "Act"), 42 U.S.C. § 401, et seq. Because the Appeals Council denied Plaintiffs

Request for Review, the decision by the Administrative Law Judge ("ALJ") is the final decision

of the Commissioner. Plaintiff has filed a Briefin Support of Complaint (ECF No. 16), and the

Commissioner has filed a Brief in Support of the Answer (ECF No. 21). For the reasons set forth

below, the Court affirms the decision of the Commissioner.

                                     I. Procedural History

       Plaintiff protectively filed an application for DIB on February 17, 2016. In the

application, he alleged disability beginning December 20, 2015. (Tr. 146) Plaintiffs claims




1 Andrew  M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit. No further action needs to be
taken to continue this suit by reason of the last sentence of Section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).
were denied on May 23, 2016 (Tr. 80-84), and he filed a request for a hearing before an ALJ (Tr.

87-88). On February 15, 2018, Plaintiff testified via video for a hearing before the ALJ pursuant

to 20 C.F.R. 404.936(c). (Tr. 34-68) In a decision dated May 14, 2018, the ALJ determined

Plaintiff had not been under a disability from December 20, 2015 through the date of her

decision. (Tr. 10-26) On November 27, 2018, the Appeals Council denied Plaintiff's request for

review. (Tr. 1-6) Thus, the ALJ's decision stands as the final decision of the Commissioner.

                                   II. Evidence Before the ALJ

       On February 15, 2018, the ALJ conducted a hearing from Columbia, Missouri. Plaintiff

appeared with counsel via video from a hearing office in Creve Coeur, Missouri. The ALJ began

by examining Plaintiff. Plaintiff testified that he had a high school education. He said the last

time he did any work of any kind was December 22, 2015. He continued to receive some

income after that date due to vacation and sick days under the Family Medical Leave Act

("FMLA"). Plaintiff's last date of employment was January 31, 2015. He receives monthly

partial retirement payments. Plaintiff also testified that he cashed in his 40 l (k) after he resigned

from his work. (Tr. 36-39)

       Prior to Plaintiff's resignation, he had worked various positions at the same production

plant. Over the last fifteen years, he worked as a visual and quality control inspector at the end

of an aluminum coil production line. During Plaintiff's last two years of employment, he

primarily ran the lathe machine that coated the rolls of product. He testified he would

occasionally get pulled off of that job and temporarily reassigned to other jobs he was also

capable of doing. The vocational expert ("VE"), appearing via telephone, asked several

clarifying questions during Plaintiff's testimony. Plaintiff explained he had to set up the lathe

machine, which included entering the roll size, running the lathe, checking how much product




                                                 -2-
had been taken off, checking for defects, and wrapping the product to return to the plant. When

the VE asked how much weight Plaintiff would customarily lift, he responded that he would lift

sixty-five to seventy pounds at a given time by himself. (Tr. 39-42)

       The ALJ next asked questions about Plaintiff's home life. He lives in a single-story

house but uses the stairs to his basement on a daily basis. Plaintiff and his wife have two young

grandchildren, whom they watch occasionally. He is able to lift his four-year-old grandson

(average size for his age) but not his nine-year-old grandson. Since December 2015, Plaintiff

has taken a train from St. Louis to visit his youngest son in Overland Park, Kansas. He goes out

to restaurants occasionally, about one a week, but testified he finds it hard to relax and

concentrate in crowded settings. (Tr. 42-46) When asked what medications he had taken in the

last 24 hours, Plaintiff referenced a Medication List. That list shows he takes the following

medications on a daily basis: Bupropion HCL and Sertraline for depression; Buspirone for

anxiety; Flomax for enlarged prostate; Lisinopril for hypertension; and Nexium for acid reflux.

(Tr. 259)

       Next, Plaintiff's counsel examined Plaintiff. Plaintiff testified about an incident with his

supervisor on December 22, 2015, after other workers made references to Plaintiff's taking

medication for his mental health. Plaintiff has sought mental health treatment, including

medication, since 2003 or 2004. Additionally, he has had physical health issues in the form of

osteoarthritis in both knees. Plaintiff has received cortisone shots for this issue but has only been

able to afford one procedure. He has also been hospitalized for diverticulosis (polyps on his

intestines that resulted in bleeding) for which he continues to watch what he eats. The

medication Plaintiff takes for his enlarged prostate causes him to use the restroom immediately

once he feels the urge. He estimated he would require, on average, three to four restroom breaks




                                                -3-
during an eight-hour workday. Plaintiff did not think he could stand for more than two hours

without a break because of his knees. He opined that he could likely stand for six and a half

hours total during an eight-hour workday with breaks to sit. Plaintiff further said he could

maybe sit for four of five hours at most in a more sedentary job. (Tr. 46-53)

       Plaintiff says his depression and anxiety also impact his life and he sees a mental health

professional once a month. He said he feels guilty because he normally would give 100 percent

at work. However, now he feels he needs to stay at home in bed for his sanity. He operates

model electric "slot cars" on tracks in his basement as an escape. Upon further inquiry by the

ALJ, Plaintiff explained that slot cars are small, electric powered model cars that operate on

metal tracks. He has built slot car tracks, and accompanying diorama environments, since

childhood. (Tr. 55-59)

       The ALJ asked Plaintiff about a single reference to his left thumb giving him trouble.

Plaintiff testified that he had undergone surgery for carpal tunnel syndrome on both hands about

eight years ago. He said he hit his left thumb with a hammer one day at work; however, he never

followed up with a medical provider. Plaintiff is right-hand dominant but says his left hand

locks up on a daily basis depending on his activities. (Tr. 59-60)

       Plaintiff's counsel next asked if Plaintiff lost his health insurance when he stopped

working in 2015, and Plaintiff confirmed and said he has not had any health insurance since then.

Accordingly, Plaintiffs health care costs are out of pocket. His wife started working the

previous year, which helps them a lot financially. Additionally, Plaintiff had sold off

collectables he had acquired over the years on eBay. He said they have struggled to keep their

house and his wife suffers from Crohn's disease. Plaintiff asserted he would have sought




                                               -4-
medical treatment more often - including for his knees - if he had health insurance. Without any

insurance, he has prioritized going to his psychiatrist. (Tr. 60-61)

       The VE, via telephone, classified Plaintiffs past work as an automatic lathe setter,

medium skilled, SVP 6 under the Dictionary of Occupational Titles ("DOT") numbers. The VE

noted Plaintiff also reported he performed that job at the heavy level. The VE also classified

Plaintiffs past work as general inspector, light, semi-skilled, SVP 4, which he also reported he

did at the heavy level. The VE clarified that, based on Plaintiffs testimony, he appeared to

perform each job at different times so it was not a combination position under DOT. (Tr. 62-63)

       The ALJ asked the VE to assume a hypothetical individual of Plaintiffs age, education,

and work history with the ability to work at a medium exertional level but with the following

limitations: never climb ladders, ropes, or scaffolds; never be exposed to unprotected heights or

hazardous work environments; occasionally climb stairs or ramps; occasionally stoop, kneel,

crouch, or crawl; limited to remembering or carrying out simple routine tasks and making simple

work-related decisions; not perform production-paced tasks that have strict hourly goals; can

have frequent contact with supervisors and co-workers and occasional contact with the public;

and be off-task five percent of the workday. The VE testified that such an individual would be

precluded from Plaintiffs past work. Elsewhere in the national economy, however, such an

individual could work as a machine packer, medium, unskilled, SVP 2; a night cleaner, medium,

unskilled, SVP 2; or a laundry worker, medium, unskilled, SVP 2. The ALJ next asked ifthe

same hypothetical individual further limited to frequent use of the left non-dominant hand with

regard to fingering or handling would change the ability to perform the jobs listed. The VE

responded that such an individual would be precluded from work as a machine packer.

However, that individual could work as a bacon skin lifter. (Tr. 63-65)




                                                -5-
       Plaintiff's counsel next asked the VE if a hypothetical person who required additional

unscheduled ten-minute breaks per hour would be precluded from employment. The VE

responded that such an individual would be precluded. Upon further questioning, the VE said an

individual who needed to miss work one day per month for doctor or other appointments would

not be precluded from employment. However, an individual who needed to miss two days per

month would have an employment problem. Plaintiff's counsel had no further questions. (Tr.

66)

                                     III. Medical Evidence

       On August 4, 2014, Plaintiff was diagnosed with severe recurrent major depression

without psychotic features and placed on a medication treatment plan. (Tr. 310) On October 29,

2014, he was diagnosed with dysthymia and generalized anxiety disorder and prescribed

cognitive therapy. (Tr. 341-44) In September 2015, Plaintiff was continuing primary care

treatment for major depressive disorder. (Tr. 282) On December 22, 2015, Plaintiff reported to

his primary care physician, Dr. Adam F. Fitzgerald, with anger issues and feelings of extreme

anxiety and depression after learning his father was diagnosed with Alzheimer's and facing

criminal charges, his wife was diagnosed with Crohn's disease, and he was being harassed at

work for his mental issues. (Tr. 276)

       On December 23, 2015, Plaintiff presented to an emergency room due to his life stressors

and reported feeling like he wanted to harm people at work. He was discharged and referred to

an Intensive Outpatient Program. (Tr. 375-77) Progress notes dated December 28, 2015, show

Plaintiff was participating in group therapy and learning to apply coping skills to everyday

problems. (Tr. 383) He continued in the program until he was discharged on February 12, 2016.

The discharge notes confirm his diagnoses of moderate recurrent major depressive disorder and




                                               -6-
generalized anxiety disorder as well as hypertension, gastroesophageal reflux disease ("GERD"),

diverticulosis, sleep apnea, and pneumonia. (Tr. 464-65)

       The record also includes treatment notes from Plaintiff's treating psychiatrist, Dr. Ernest

Graypel, between July 2016 and September 2017, discussed more fully below.

       On November 30, 2015, Plaintiff reported to Dr. Fitzgerald complaining of hand pain and

that his hand "locks up." He also reported pain in the knees, noting the right knee was worse

than the left. The knee pain increases when Plaintiff rises from a chair, goes up stairs, or

straightens the knee from a bent position. Plaintiff also reported some "popping" in the knee.

Dr. Fitzgerald observed mild effusion of the right knee, mild crepitation, and limited flexion.

(Tr. 278) An x-ray of the bilateral knees revealed tiny right patellar spurs and an unremarkable

left knee. (Tr. 318) Dr. Fitzgerald interpreted mild degenerative changes and administered a

steroid injection to the right knee to treat the symptoms of osteoarthritis. (Tr. 278) On physical

examination of the left thumb, Dr. Fitzgerald noted mild swelling of the first

metatarsophalangeal joint, and an x-ray revealed moderate first carpometacarpal osteoarthritis.

(Tr. 320)

                                       IV. Legal Standards

       To be eligible for DIB under the Act, Plaintiff must prove he is disabled. Pearsall v.

Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v. Sec '.Y of Health & Human Servs., 955

F.2d 552, 555 (8th Cir. 1992). The Act defines disability as the "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months." 42 U.S.C. § 423(d)(l)(A). An

individual will be declared disabled "only if his physical or mental impairment or impairments




                                                -7-
are of such severity that he is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy." Id. § 423(d)(2)(A).

       Under the Act, the Commissioner has established a five-step process for determining

whether a person is disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). "Ifa claimant fails to meet

the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled." Goff v. Barnhart, 421 F .3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). First, the claimant must not be

engaged in "substantial gainful activity." 20 C.F.R. §§ 416.920(a), 404.1520(a). Second, the

claimant must have a "severe impairment," defined as "any impairment or combination of

impairments which significantly limits [claimant's] physical or mental ability to do basic work

activities." Id. §§ 416.920(c), 404.1520( c). "'The sequential evaluation process may be

terminated at step two only when the claimant's impairment or combination of impairments

would have no more than a minimal impact on [his] ability to work."' Page v. Astrue, 484 F.3d

1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001)).

        Third, the claimant must establish [her] impairment meets or equals an impairment listed

in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If the claimant has one of, or the

medical equivalent of, these impairments, then the claimant is per se disabled without

consideration of the claimant's age, education, or work history. Id.

        Before considering step four, the ALJ must determine the claimant's residual functional

capacity ("RFC"). 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is defined as "the most a

claimant can do despite her limitations." Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009)

(citing 20 C.F.R. § 404.1545(a)(l)). At step four, the ALJ determines whether the claimant can




                                                 -8-
return to her past relevant work by comparing the claimant's RFC with the physical and mental

demands of the claimant's past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(f),

416.920(a)(4)(iv), 416.920(f); McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the

claimant can still perform past relevant work, she will not be found to be disabled; ifthe claimant

cannot, the analysis proceeds to the next step. McCoy, 648 F.3d at 611.

       At step five, the ALJ considers the claimant's RFC, age, education, and work experience

to see ifthe claimant can make an adjustment to other work in the national economy. 20 C.F.R.

§ 416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, then he will be

found to be disabled. Id. Through step four, the burden remains with the claimant to prove he is

disabled. Brantley v. Colvin, No. 4:10CV2184 HEA, 2013 WL 4007441, at *3 (E.D. Mo. Aug.

2, 2013) (citation omitted). At step five, the burden shifts to the Commissioner to establish the

claimant maintains the RFC to perform a significant number of jobs within the national

economy. Id. "The ultimate burden of persuasion to prove disability, however, remains with the

claimant." Meyerpeterv. Astrue, 902 F. Supp. 2d 1219, 1229 (E.D. Mo. 2012) (citations

omitted).

       The Court must affirm the Commissioner's decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 ( 1971 ). Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147

(8th Cir. 2001). Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

       The Court must consider evidence which supports the Commissioner's decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590 F.3d 607, 610




                                               -9-
(8th Cir. 2010). If, after reviewing the entire record, it is possible to draw two inconsistent

positions and the Commissioner has adopted one of those positions, the Court must affirm the

Commissioner's decision. Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012). The Court

may not reverse the Commissioner's decision merely because substantial evidence could also

support a contrary outcome. McNamara, 590 F.3d at 610.

                                  V. The ALJ's Determination

       In a decision dated May 14, 2018, the ALJ found that Plaintiff meets the insured status

requirements of the Act through December 31, 2021. Plaintiff had not engaged in substantial

gainful activity since the alleged onset date, December 20, 2015. The ALJ noted Plaintiff

received income of$8,932.47 in 2016 but such amount was from FMLA, vacation and benefit

back pay, and a possible 401(k) payout. The ALJ further found that Plaintiff had the following

severe impairments during the relevant time period: major depressive disorder, generalized

anxiety disorder, obesity, mild osteoarthritis of the bilateral knees, and moderate osteoarthritis of

the left thumb. The ALJ noted Plaintiff also alleged GERO, diverticulosis, and anemia;

however, the ALJ found there was neither evidence of any treatment for those conditions

subsequent to the alleged onset date nor an indication that those impairments impose any

functional limitations. Additionally, Plaintiff also reported headaches and an enlarged prostate at

the hearing. Nevertheless, the ALJ found there was no indication that those impairments have

been diagnosed by a medically acceptable source or that Plaintiff has received treatment for

those conditions. 2 (Tr. 15-16)




2
  The ALJ asserts that "there is no indication that [Plaintiffs reported headaches and enlarged
prostate] have been diagnosed by a medically acceptable source or that [Plaintiff] has received
treatment for these conditions." (Tr. 16) However, Plaintiff testified that one of the daily
medications he takes is Flomax for his enlarged prostate. (Tr. 46, 49, 50, 259) The Court does


                                                - 10 -
         While Plaintiff did have severe impairments, the ALJ concluded he did not have an

impairment or combination thereof that met or medically equaled the severity of one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ explained that

Plaintiff's physical impairments do not satisfy the criteria of Listing 1.02. Furthermore,

Plaintiff's mental impairment, considered singly and in combination, do not meet or medically

equal the criteria of Listings 12.04 and 12.06. For example, his limitations are mild as they

pertain to the following: understanding, remembering, or applying information; interacting with

others; ability to concentrate, persist, or maintain pace; and adapt or manage himself. (Tr. 16-17)

         After careful consideration of the entire record, the ALJ found that Plaintiff had the RFC

to perform medium work as defined in 20 C.F .R. 404.1567( c), subject to limitations. These

limitations include the following: inability to climb ladders, ropes, or scaffolds or be exposed to

unprotected heights or hazardous work environments; occasionally climb stairs or ramps;

occasionally stoop, kneel, crouch, or crawl; frequent handling and fingering with the left non-

dominant hand; remembering and carrying out simple, routine tasks and making simple work-

related decisions; cannot perform production-pace tasks that require strict hourly goals; frequent

contact with supervisors and co-workers; occasional contact with the general public; and be off-

task five percent of the workday to manage his emotions and for additional restroom breaks. (Tr.

17-18)

         The ALJ noted Plaintiff alleges he is unable to work mainly due to his symptoms related

to a mood disorder: suicidal ideation, social withdrawal, crying spells, irritability, feelings of

hopelessness, poor concentration, decreased productivity, frustration, and anger. Plaintiff




not find this discrepancy is prejudicial as the ALJ's decision factors Plaintiff's admitted need for
additional restroom breaks into her determination.


                                                - 11 -
presented to an emergency room in December 2015 due to reported life stressors, which included

wanting to harm the person at work who complained about him. He was referred to an Intensive

Outpatient Program. The ALJ opined that treatment records from the program between January

and February 2016 revealed mostly benign findings. While in the program, Plaintiff participated

in group therapy and learned coping techniques and medication management. By February

2016, he reported he was doing better, not as depressed, and had a positive attitude. Mental

status examinations showed he exhibited a normal appearance, relaxed posture, calm demeanor,

cooperative attitude, good eye contact, normal psychomotor activity, normal speech, logical

thought process, sad affect, intact memory, average intelligence, and good insight and judgment.

(Tr. 18)

       In making these findings, the ALJ gave great weight to the opinions of Plaintiff's treating

psychiatrist, Dr. Graypel. 3 Dr. Graypel's notes from July 2016 show Plaintiff was generally

doing okay but isolating. By June 2017, Plaintiff reported minimal crying spells, stability,

satisfactory sleep, improved energy, and getting out of the house more. The final treatment notes

from September 2017 show Plaintiff appeared clean and neat, with relaxed posture, normal

motor activity, cooperative behavior, appropriate eye contact, normal speech, normal and goal-

oriented thought processes, a depressed mood and affect, intact memory, normal intellect,

average insight, and unimpaired judgment. (Tr. 18-19)

       On the other hand, the ALJ gave little weight to the mental health status assessment of

the state agency psychological consultant who found that Plaintiff's mental illness was non-




3As more fully explained below, the ALJ gave little weight to Dr. Graypel's letter dated
February 8, 2017. (Tr. 373)


                                               - 12 -
severe. The ALJ explained that, while the record did not reveal significant functional deficits

over a prolonged period of time, subsequent evidence shows some difficulties. (Tr. 20)

       The ALJ found that Plaintiff is capable of performing a range of medium exertional work

despite his physical limitations caused by osteoarthritis of the bilateral knees and the left thumb.

While x-rays showed moderate signs, there is no evidence of subsequent treatment for these

issues. Likewise, there is no evidence of treatment for Plaintiffs claimed gastrointestinal issues.

The ALJ did factor Plaintiff's obesity when considering his RFC. (Id)

       Furthermore, the ALJ noted Plaintiff and his wife reported a wide range of daily activities

that are inconsistent with allegations of disability. For example, Plaintiff is able to care for

himself; do some cleaning, shopping, and driving; watch television, read, and attend to his hobby

involving slot cars; eat out at restaurants about once a week; navigate his basement stairs daily;

and lifting his average-sized four-year-old grandson. (Id)

       The ALJ found that, while Plaintiff is unable to perform any past relevant work, his RFC

is such that there are jobs in significant numbers in the national economy that he can perform.

These jobs include night cleaner, bacon skin lifter, and laundry worker. Consequently, the ALJ

concluded Plaintiff was not disabled within the meaning of the Act during the relevant time

period. (Tr. 19-22)

                                           VI. Discussion

        In Plaintiff's Briefin Support of Complaint, he raises two arguments: (a) the ALJ failed

to fully and fairly develop the record and (b) the ALJ failed to properly evaluate his RFC. The

Commissioner responds that the ALJ's determination is supported by substantial evidence.

Furthermore, the Commissioner argues the ALJ properly assessed Plaintiff's RFC.




                                                - 13 -
                                  (a) Development of the record

       Plaintiff first argues the ALJ failed to fully and fairly develop the record. Plaintiff

conclusively asserts the Commissioner did not order a consultative examination or a medical

expert to review the evidence and that could have provided a medical opinion that addressed

Plaintiffs physical ability to function in the workplace.

       "[T]he ALJ is not required to function as the claimant's substitute counsel, but only to

develop a reasonably complete record." Whitman v. Colvin, 762 F.3d 701, 707 (8th Cir. 2014)

(quoting Clark v. Shala/a, 28 F.3d 828, 830-31 (8th Cir. 1994)). With regard to consultative

examinations, "[t]he ALJ is required to order medical examinations and tests only if the medical

records presented to him [or her] do not give sufficient medical evidence to determine whether

Plaintiff is disabled." McCoy, 648 F.3d at 612 (citation omitted). Reversal of an ALJ's decision

because of a failure to develop the record is not warranted "absent unfairness or prejudice."

Onstadv. Shala/a, 999 F.2d 1232, 1234 (8th Cir. 1993).

       The Court is sympathetic to Plaintiffs argument that his lack of health insurance

prevented him from seeking additional treatment for his impairments and, thus, caused the

relative dearth in medical records. Nevertheless, the ALJ could only evaluate his claimed

disability based on the record before her. Likewise, the Court can only review the ALJ's

decision in the context of the totality of Plaintiffs records and the testimony presented at the

hearing.

       The Court finds that the ALJ sufficiently developed the record in this case. The ALJ

fully considered the x-rays of the bilateral knees and left thumb that revealed mild osteoarthritis

in making her determination that Plaintiff suffers from severe physical impairments. Ultimately,

she found that the totality of the record - including Plaintiffs testimony about his ability to stand




                                               - 14 -
for six and a half hours during an eight-hour workday if allowed breaks to sit and his testimony

about his daily personal activities - did not support a finding of disability. 4 Therefore, the ALJ

did not breach a duty to develop the record because the record contained sufficient evidence

from which to make an informed decision. Ulrich v. Astrue, No. 2:10CV89 JCH(LMB), 2011

WL 7401681, at *13 (E.D. Mo. Dec. 2, 2011). Thus, the Court concludes that substantial

evidence based on the record as a whole supports the ALJ's determination that Plaintiff is not

disabled.

                                      (b) RFC determination

       Plaintiff next argues the ALJ failed to properly evaluate his RFC with regard to his ability

to perform medium work with frequent contact with supervisors and coworkers. He claims the

nature of his resignation from his previous job, including him wanting to harm his former

supervisor and coworkers and receiving subsequent psychiatric treatment for anger issues, should

preclude such an RFC determination.

       Specifically, Plaintiff complains the ALJ should not have given "great weight" to Dr.

Graypel's opinions from February 2016. 5 In the February 2016 form, Dr. Graypel noted Plaintiff

had no limitations in his ability to understand, remember, and carry out simple and complex

instructions, and make judgments on simple or complex work-related decisions. Dr. Graypel

further noted Plaintiff had none-to-mild limitations in his ability to interact appropriately with



4
  Plaintiff also argues the ALJ erred in not asking the VE whether a hypothetical individual as
previously described would be precluded from the stated jobs ifthat individual was limited to
only occasional (as opposed to frequent) handling and fingering with the left, non-dominant
hand. The ALJ was not required to ask the VE about every conceivable hypothetical individual.
Furthermore, the Court notes that Plaintiff's counsel could have asked the VE about such a so-
limited hypothetical individual as well.
5
  It bears noting the form dated February 18, 2016 was provided by the Social Security
Administration Office of Disability Adjudication and was signed by Dr. Graypel one day after
Plaintiff protectively filed an application for DIB on February 17, 2016. (Tr. 146)


                                                - 15 -
coworkers and the public and to respond to usual work situations and to changes in a routine

work setting. However, Dr. Graypel did note Plaintiff had mild limitations in his ability to

interact with supervisors. Dr. Graypel specifically noted Plaintiff "is constantly dealing with

depression and anxiety issues," which have required adjustments to his medications. (Tr. 369-

70)

       Plaintiff argues Dr. Graypel's opinions as stated in the February 2016 form should be

given little weight. The Eighth Circuit has "recognized that a conclusory checkbox form has

little evidentiary value when it 'cites no medical evidence, and provides little to no elaboration."'

Anderson, 696 F.3d at 794 (quoting Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010)). See

also Taylor v. Chater, 118 F .3d 1274, 1279 (8th Cir. 1997) ("[RFC] checklists, though

admissible, are entitled to little weight in the evaluation of a disability."). Furthermore, Plaintiff

argues the February 2016 opinion is not supported by Dr. Graypel's own treatment notes and

notes from the Intensive Outpatient Program. Specifically, Plaintiff cites the February 8, 2017

letter from Dr. Graypel in which he asserts that Plaintiffs "medication condition prevents him

from being employed at this time, and even from looking for employment comparable with his

education and experiences." (Tr. 373) According to Plaintiff, this letter one year later shows Dr.

Graypel had changed his opinion on Plaintiff's mental condition.

       The ALJ explained that the February 2016 letter is consistent with other treatment notes

that documents gradual improvement since December 2015. Dr. Graypel's treatment notes from

September 7, 2017, the latest in the record, show Plaintiff reported he was on an "even keel and

having minimal crying spells." He had resumed taking one of his medications and said his

energy level had improved, sleep was okay for the most part, and that he wanted to continue all

of his medications unchanged. He also expressed an interest in support groups. (Tr. 483)




                                                - 16 -
Additionally, Plaintiff appeared clean and neat, with relaxed posture, normal motor activity,

cooperative behavior, appropriate eye contact, normal speech, normal and goal-oriented thought

processes, a depressed mood and affect, intact memory, normal intellect, average insight, and

unimpaired judgment. (Tr. 485-86) The Court finds these months' long notes from Plaintiffs

treating psychiatrist provide substantial evidence for the ALJ's determination.

       The ALJ explained she gave Dr. Graypel's letter dated February 8, 2017 little weight

because his cursory statements therein are inconsistent with his other treatment notes.

Furthermore, the ALJ found, and the Court agrees, that the February 2017 letter improperly

invades the province of the Commissioner. See House v. Astrue, 500 F.3d 741, 745 (8th Cir.

2007) ("A treating physician's opinion that a claimant is disabled or cannot be gainfully

employed gets no deference because it invades the province of the Commissioner to make the

ultimate disability determination.").

       Plaintiff has earnestly explained the problems he faced at his previous place of

employment. Specially, the difficult relationship he had with his supervisor and other employees

that seem to have been present for many years. However, the record does not support a finding

that Plaintiff's admittedly severe mental impairments will reasonably lead to similar problems in

a new workplace. The many months' worth of notes from his treating psychiatrist demonstrate

Plaintiff has made significant improvements since December 2015. "An impairment which can

be controlled by treatment or medication is not considered disabling." Estes v. Barnhart, 275

F.3d 722, 725 (8th Cir. 2002) (citation omitted); see also Brace v. Astrue, 578 F.3d 882, 885 (8th

Cir. 2009) ("There is substantial evidence that, when taken as directed, the medication [plaintiff]

was prescribed was successful in controlling his mental illness.").




                                               - 17 -
       Based on this analysis, the Court finds that the ALJ did not commit reversible error and

her decision is supported by substantial evidence in the record. It is undisputed that Plaintiff

suffered from multiple physical and mental impairments during the relevant time period.

However, that was neither the sole issue before the ALJ nor the issue before the Court now.

Based on the totality of the record, the ALJ determined that Plaintiff could perform a range of

medium exertional work subject to the limitations discussed above. The Court finds that

substantial evidence supports this conclusion, including the medical records discussed above as

well as Plaintiff's and the VE's testimony at the hearing.

       Accordingly,

       IT IS HEREBY ORDERED that the final decision of the Commissioner of Social

Security denying Social Security Benefits is AFFIRMED. An appropriate Judgment shall

accompany this Memorandum and Order.

Dated t h i $ . y of March, 2020.


                                                    ~   RONNIE L. WHITE
                                                        UNITED STATES DISTRICT JUDGE




                                               - 18 -
